Birdsong, Presiding Judge.
In Pafford v. Biomet, 210 Ga. App. 486 (436 SE2d 504), we affirmed the trial court’s grant of summary judgments to defendants Biomet and Pfizer. The Supreme Court, on certiorari, reversed our affirmance of the grant of summary judgment to Biomet and affirmed our affirmance of the grant of summary judgment to Pfizer. Pafford v. Biomet, 264 Ga. 540 (448 SE2d 347). Remittitur having been received in this court on October 27, 1994, the grant of summary judgment to Biomet is hereby reversed and the grant of summary judgment to Pfizer is hereby affirmed. The trial court is directed to enter judgment accordingly.
*185Decided November 10, 1994.
Sutton & Associates, Berrien L. Sutton, for appellant.
Love & Willingham, John A. Gilleland, Michael J. Hannan III, Sullivan, Hall, Booth & Smith, John E. Hall, Jr., T. Andrew Graham, for appellees.

Judgments affirmed in part and reversed in part.


Pope, C. J., and Andrews, J., concur.